DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 2 Aug 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10 June 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al (US 2018/0058595) in view of Lindeboom (US 3,346,009).
Regarding Claim 1, Grayson et al discloses a fuel nonreturn device (Figure 4; Paragraph 20).  The device comprising 
a body (210 and 220) defining a chamber (within 202) intended for receiving a fuel and having at least one opening (either 212 or 222), the chamber (within 202) has an internal wall (the interior of 210 and 220) extended by an elastic return member (290 from 220) which forms an integral part of said internal wall (at 226; where integral is being broadly determined as attached together in a way that removal is unintended), said elastic return member (290) is extended by a valve shutter (100) forming an integral part with said elastic return member (at 142 via 134; where integral is being broadly determined as attached together in a way that removal is unintended), the elastic return member (290) pushes the valve shutter (100) into a position in which it closes off the opening (seen in the orientation of Figure 4) so as to prevent the fuel present in the chamber (within 202) from leaving via the opening (Figure 4),
wherein the valve shutter (100) having a seat (216) having a portion complementary to a conical conformation of the internal wall (interior of 202);
but fails to expressly disclose where a diameter of the portion of the seat decreases along a downstream direction of a flow of the fuel when received into the chamber via the at least one opening of the nonreturn device.
Lindeboom teaches a body (13 and 14) with a chamber (within 18), an elastic return member (23) and a valve shutter (29) having a seat (28) complementary to a conical conformation of the internal wall (33)  and where a diameter of the portion of the seat decreases along a downstream direction of a flow of the fuel when received into the chamber via the at least one opening of the nonreturn device (30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grayson et al to incorporate the teachings of Lindeboom to provide for where a diameter of the portion of the seat decreases along a downstream direction of a flow of the fuel when received into the chamber via the at least one opening of the nonreturn device.  Doing so would be combining prior art elements according to known methods (the shape of the valve of Lindeboom with the valve of Grayson et al) to yield predictable results (to save material in the manufacturing process).
Regarding Claim 4, Grayson et al disclose where the elastic return member is a helical compression spring (Figure 4; Paragraph 42).  
Regarding Claim 5, Grayson et al disclose where the elastic return member is a leaf spring (Figure 4; Paragraph 42).  
Regarding Claim 7, Grayson et al disclose where the opening (from 212) has a sloping peripheral wall (216), and the valve shutter (100) has a complementary sloping rim (116).  
Regarding Claim 9, Grayson et al disclose where the body (210 and 220) has a tubular conformation defining a chamber (within 202) between a downstream opening (222) and an upstream opening (212), the elastic return member (290) extending the internal wall of the chamber (Figure 4) from the downstream opening (222) and extends so that the valve shutter (100) closes off the upstream opening (212).  
Claims 2-3, 10-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Grayson et al (US 2018/0058595) in view of Lindeboom (US 3,346,009).
Regarding Claim 2, Grayson et al discloses where the body and the valve shutter are made of plastic material (Paragraph 49) but fails to expressly disclose where the elastic return member is made of plastic material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form where the elastic return member is made of plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 3, Grayson et al discloses where the body and the valve shutter are made of metal (Paragraph 49) but fails to expressly disclose where the elastic return member is made of metal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form where the elastic return member is made of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claims 10-14, 16 and 18, Grayson et al discloses a method for manufacturing a fuel nonreturn device (Figure 4) characterized in that it consists of manufacturing, layer by layer and by additive manufacturing (Paragraph 50), the body (210 and 220) and the valve shutter (100), the device (Figure 4) being manufactured so that: the body (210 and 220) defines a chamber (within 202) intended for receiving a fuel (Paragraph 20), and has at least one opening (212); the chamber (within 202) has an internal wall extended by the elastic return member (290); the elastic return member is extended by the valve shutter (100) and pushes said valve shutter (100) into a position in which it closes off the opening (212) so as to prevent the fuel present in the chamber (interior of 210 and 220) from leaving via the opening (Figure 4), but fails to expressly disclose where the elastic return member is made layer by layer and by additive manufacturing and the body, the elastic return member and the valve shutter together form a single one-piece part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grayson et al to provide for where the elastic return member is also made layer by layer and by additive manufacturing and the body as Grayson et al discloses where both the valve body and shutter are made layer by layer and by additive manufacturing and the body.  Doing so would be use of known technique to improve similar devices (the return member) in the same way (to form of additive manufacturing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the body, the elastic return member and the valve shutter together form a single one-piece part, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al (US 2018/0058595) in view of Lindeboom (US 3,346,009) in view of Hanson (US 3,580,275).
Regarding Claim 6, Grayson et al disclose all essential elements of the current invention as discussed above except where a seal is placed in a seat arranged around the opening or around the valve shutter to ensure a tight seal between the valve shutter and the body.  
Hanson teaches a nonreturn device (Figure 3) where a seal (18) is placed in a seat arranged around the opening or around the valve shutter to ensure a tight seal between the valve shutter and the body (Figure 3 where the seal is positioned around the valve shutter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grayson et al to incorporate the teachings of Hanson to provide for where a seal is placed in a seat arranged around the opening or around the valve shutter to ensure a tight seal between the valve shutter and the body.  Doing so would be combining prior art elements according to known methods (the seal of Hanson with the valve of Grayson et al) to yield predictable results (to provide for a seal between the valve shuttle and the seat that is removable and replaceable when it becomes worn).
Regarding Claim 8, Grayson et al disclose all essential elements of the current invention as discussed above except where the sloping rim of the valve shutter has a peripheral annular groove forming the seat of a seal.  
Hanson teaches a nonreturn device (Figure 3) where the sloping rim of the valve shutter (of 16) has a peripheral annular groove forming the seat of a seal (of 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grayson et al to incorporate the teachings of Hanson to provide for where the sloping rim of the valve shutter has a peripheral annular groove forming the seat of a seal.  Doing so would be combining prior art elements according to known methods (the seal of Hanson with the valve of Grayson et al) to yield predictable results (to provide for a seal between the valve shuttle and the seat that is removable and replaceable when it becomes worn).
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Grayson et al (US 2018/0058595) in view of Lindeboom (US 3,346,009) in view of Hanson (US 3,580,275).
Regarding Claims 15 and 17, Grayson et al discloses a method for manufacturing a fuel nonreturn device (Figure 4) characterized in that it consists of manufacturing, layer by layer and by additive manufacturing (Paragraph 50), the body (210 and 220) and the valve shutter (100), the device (Figure 4) being manufactured so that: the body (210 and 220) defines a chamber (within 202) intended for receiving a fuel (Paragraph 20), and has at least one opening (212); the chamber (within 202) has an internal wall extended by the elastic return member (290); the elastic return member is extended by the valve shutter (100) and pushes said valve shutter (100) into a position in which it closes off the opening (212) so as to prevent the fuel present in the chamber (interior of 210 and 220) from leaving via the opening (Figure 4), but fails to expressly disclose where the elastic return member is made layer by layer and by additive manufacturing and the body, the elastic return member and the valve shutter together form a single one-piece part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grayson et al to provide for where the elastic return member is also made layer by layer and by additive manufacturing and the body as Grayson et al discloses where both the valve body and shutter are made layer by layer and by additive manufacturing and the body.  Doing so would be use of known technique to improve similar devices (the return member) in the same way (to form of additive manufacturing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the body, the elastic return member and the valve shutter together form a single one-piece part, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al (US 2018/0058595) in view of Lindeboom (US 3,346,009) in view of Doh (US 2013/0199636).
Regarding Claim 19, Grayson et al disclose all essential elements of the current invention as discussed above except for where a wire that constitutes the spring having a variably diameter along the helical spring.
Doh teaches a nonreturn valve (Figure 4) with an elastic return member (130) where a wire that constitutes the spring having a variably diameter along the helical spring (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grayson et al to incorporate the teachings of Doh to provide for where a wire that constitutes the spring having a variably diameter along the helical spring.  Doing so would be combining prior art elements according to known methods (the valve apparatus of Grayson et al with the valve spring of Doh) to yield predictable results (to provide for a biasing element made of less material; but provide adequate closing force) or simple substitution of one known element for another to obtain predictable results (the spring of Doh for the spring of Grayson et al to provide a biasing force on the valve element).
Regarding Claim 20, Grayson et al disclose all essential elements of the current invention as discussed above except for where the helical spring having a non-linear opening curve.
 Doh teaches where the helical spring having a non-linear opening curve (where the opening curve is determined on the force of the spring, which is based on the structure of the spring.  Since the spring of Doh has a varying diameter, it will inherently have a varying (non-linear) force which will then result in a non-linear opening curve of the spring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grayson et al to incorporate the teachings of Doh to provide for where the helical spring having a non-linear opening curve.  Doing so would be combining prior art elements according to known methods (the valve apparatus of Grayson et al with the valve spring of Doh) to yield predictable results (to provide for a biasing element made of less material; but provide adequate closing force) or simple substitution of one known element for another to obtain predictable results (the spring of Doh for the spring of Grayson et al to provide a biasing force on the valve element).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753